              Case 1:17-cr-00611-AT Document 715 Filed 03/17/21 Page 1 of 1


                                                                     USDC SDNY
UNITED STATES DISTRICT COURT                                         DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                        ELECTRONICALLY FILED
UNITED STATES OF AMERICA                                             DOC #: _________________
                                                                     DATE FILED: 3/17/2021

               -against-
                                                                                  17 Cr. 611-7 (AT)
James Robinson,
                                                                                       ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       The Court is in receipt of Defendant’s letter dated March 16, 2021. Accordingly, the Court will
accept Defendant’s late filing of his supplemental motion for compassionate release, ECF No. 714, for
good cause shown. By March 31, 2021, the Government shall file its opposition papers. By April 7,
2021, Defendant shall file his reply, if any. Defendant’s request to file the March 16 letter under seal is
GRANTED.

       SO ORDERED.

Dated: March 17, 2021
       New York, New York
